Citation Nr: 1028409	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a May 2008 decision, the Board denied the Veteran's claim for 
service connection for left ear sensorineural hearing loss.  The 
Veteran then appealed the Board's May 2008 denial to the United 
States Court of Appeals for Veterans Claims (Court).  In March 
2009, the Court issued an order granting a Joint Motion for 
Remand, vacating the portion of the Board's May 2008 denial 
regarding the issue of left ear sensorineural hearing loss, and 
remanded the instant claim for further development.  

The instant case returned to the Board in August and November 
2009 and March 2010, at which time the claim was remanded to 
allow the Agency of Original Jurisdiction to further assist the 
Veteran in the development of his claim, to include providing the 
Veteran with a VA examination.  The case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Left ear sensorineural hearing loss was not manifested in service 
or within one year of service discharge, and any current left ear 
hearing loss is not otherwise etiologically related to such 
service.

CONCLUSION OF LAW

Left ear sensorineural hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in January 2006.  The 
RO's July 2005 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  The 
Veteran has provided a private audiological examination and 
opinion as well as a private psychological evaluation.  He has 
not identified any additional medical records that should be 
obtained.  The Veteran was afforded a VA audiological examination 
in November 2005, October 2009 and May 2010.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

As noted above, the Board remanded the instant claim in August 
and November 2009 and March 2010.  Specifically, pursuant to the 
March 2009 Joint Motion, the Board found that the November 2005 
and October 2009 VA audiological examinations were inadequate for 
the purposes of determining service connection, as both were 
internally inconsistent regarding the review of private treatment 
records.  In light of the Board's remand, the Veteran was 
provided a VA examination in May 2010, which is adequate for the 
purposes of determining service connection.  In this regard, the 
May 2010 VA examiner reviewed the entire claims folder, including 
service treatment records and private treatment records, and 
provided an etiological opinion with supporting rationale.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
the May 2010 VA examination is adequate, the Board finds there 
has been substantial compliance with its prior remands, and 
adjudication of the instant appeal may proceed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he currently suffers from hearing loss 
as a direct result of his active service.  He asserts that he 
experienced a significant amount of in-service acoustic trauma as 
a radio operator aboard helicopters.  In reviewing the Veteran's 
service records, the Board notes that the Veteran received gunner 
wings and an aircraft crewman badge.  As such, the RO has 
conceded in-service acoustic trauma; the Board concurs.  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

The reports of an August 2005 private and May 2010 VA audiology 
examination both show current left ear sensorineural hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.

Service treatment records are negative for any findings of 
treatment or diagnosis of left ear hearing loss.  Prior to 
November 1967, military audiometric results were reported in 
American Standards Association (ASA) units; VA used ASA units 
prior to July 1966. However, in July 1966, VA adopted 
International Organization for Standardization (ISO) units, and 
the military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiogram in the 
instant case conducted prior to the Veteran's separation must be 
converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At an audiological examination pending service discharge in 
September 1966, pure tone thresholds, in decibels, converted to 
ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
5

His ears and drums were clinically evaluated as normal.  There 
were no findings or complaints pertaining to hearing loss.  As 
such, the Board finds the Veteran exhibited normal hearing of the 
left ear upon service separation.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993) (the threshold for normal hearing is from zero to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss).

Further, there is no evidence of record to indicate the Veteran 
complained of or sought treatment for left ear hearing loss until 
August 2005, over 35 years post-service.  As there was no left 
ear hearing loss for VA purposes shown within one year of service 
discharge, the presumption of service connection does not apply.  
See 38 C.F.R. §§ 3.307, 3.309(a).

In addition, the lapse in time between service and the first 
complaints of hearing loss also weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc).  

As noted above, the Veteran was provided a private audiological 
examination in August 2005 and a VA audiological examination in 
May 2010.  Dr. Foss, a private audiologist, opined that "it is 
quite likely that [exposure to helicopters and machine guns in 
service] was the beginning of [the Veteran's] hearing loss."  
However, the VA examiner found that the Veteran's left ear 
hearing loss is less likely as not due to military noise 
exposure.  In deciding whether the Veteran's left ear hearing 
loss is etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others. Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the May 2010 VA 
examiner's unfavorable medical opinion over the favorable August 
2005 opinion of Dr. Foss.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Further, a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While Dr. Foss offers a favorable opinion, he indicates that the 
Veteran's hearing loss began during his military service.  
However, as noted above, the Veteran's hearing was found to be 
normal upon service separation, and the competent evidence of 
record shows the Veteran did not suffer from a hearing disability 
until 2005, over 35 years following service separation.  
Therefore, the Board finds that Dr. Foss's statement is not 
supported by the evidence of record and thus is not probative 
evidence upon which service connection may be granted.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions 
must be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which are 
not accompanied by a factual predicate in the record, are not 
probative medical opinions).  

In comparison, the May 2010 VA examiner supported his negative 
opinion based on the evidence of record, taking into 
consideration Dr. Foss's August 2005 positive opinion.  
Specifically, the VA examiner cited the Veteran's normal hearing 
at service separation.  In addition, the VA examiner noted that 
exposure to loud noises can cause a temporary threshold shift, 
which disappears within 16 to 48 hours after exposure.  
Alternately, impulse sounds may also result in damage to the 
inner ear, but such damage would result in immediate permanent 
hearing loss.  Since the damage is done upon exposure to the 
noise, a normal audiogram subsequent to noise exposure, as exists 
in the present case, verify that the hearing had recovered 
without permanent hearing loss.  Thus, as the May 2010 VA 
examiner's medical opinion is consistent with the evidence of 
record, the Board finds it to be accordingly more probative than 
the positive opinion rendered by Dr. Foss.

The Board also acknowledges that the Veteran himself has claimed 
he currently suffers from a left ear sensorineural hearing loss 
disability that is etiologically related to active service.  
However, as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  As such, while the 
Veteran is competent to describe symptoms observable to a lay 
person, he is not competent to relate these symptoms to a 
specific diagnosis or etiological cause.

In sum, the Veteran has not submitted probative medical evidence 
establishing that he currently suffers from left ear 
sensorineural hearing loss that is etiologically related to 
acoustic trauma suffered in service.  While the evidence of 
record does contain a private medical opinion in support of the 
Veteran's claim, the Board finds that this opinion is not 
probative, as it is not supported by the evidence of record.  In 
addition, a VA audiologist found that the Veteran's current 
hearing loss is not likely etiologically related to in-service 
acoustic trauma.  Also, the absence of any medical records of a 
diagnosis or treatment for over 35 years after service is 
probative evidence against the claim for direct service 
connection.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for left ear sensorineural hearing loss, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


